Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 12-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected printhead and additive manufacturing system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 21-29 are rejected under 35 U.S.C § 102(a)(1)  as being anticipated by MARK (US-20140291886-A1), hereafter referred to as MARK.
Regarding Claim 1, MARK teaches a method of severing a continuous reinforcement from a print head at conclusion of an event during fabrication of a composite structure (The examiner considers that the prior art device anticipates a claimed process if the device carries out the process during normal operation. See MPEP 2112.02 I. titled “Process Claims”.),
the method comprising:
moving an outlet of the print head a distance away from the composite structure that provides clearance for a cutting mechanism between the outlet of the print head and the composite structure (see where a cleaning material can be fed through the print head and the print head 404 is moved to a print cleaning station at the back corner or another appropriate location, Paragraph(s) 0180; and see where a cutting mechanism 8a is positioned at the outlet of the heated extrusion nozzle, Paragraph(s) 0162);
responsively causing the cutting mechanism to make a first cut of the continuous reinforcement at a boundary of the composite structure (see where the cutting mechanism 8a cuts the deposited strip by severing the internal continuous core, Paragraph(s) 0162);
moving the print head to a waste discard location (see where the system includes cleaning capabilities after printing, Paragraph(s) 0180; and see where a cleaning material can be fed through the print head and the print head 404 is moved to a print cleaning station at the back corner or another appropriate location, Paragraph(s) 0180); and
responsively causing the cutting mechanism to make a second cut of the continuous reinforcement at a desired distance offset from the outlet of the print head (see where the lower shear cutting head 402 can sever the cleaning pieces to prevent them from being dragged back up the nozzle, Paragraph(s) 0180). 
Regarding Claim 2, MARK teaches the method,
wherein moving the outlet of the print head a distance away from the composite structure includes moving the outlet of the print head along a trajectory that is at an oblique (see where the plug is removed by moving the nozzle in a vertical z direction, Paragraph(s) 0199). 
Regarding Claim 3, MARK teaches the method,
wherein the oblique angle is about 3-60° (see where material 1502 is being severed at an angle from the material 1504 because it is not directly over the terminus of the edge of material 1504, Figure(s) 33). 
Regarding Claim 4, MARK teaches the method,
wherein causing the cutting mechanism to make the first cut includes causing the cutting mechanism to make the first cut simultaneously with moving the cutting mechanism away from the continuous reinforcement (see where the sensing the position and movement of the nozzle progresses to extruding the filament and then cutting the filament, Figure(s) 2; and see where the cutting mechanism occurs during the deposition process, Paragraph(s) 0144). 
Regarding Claim 5, MARK teaches the method,
wherein moving the outlet of the print head the distance away from the composite structure causes the continuous reinforcement to be pulled out of the print head (see where the plug is removed by moving the nozzle in a vertical z direction, Paragraph(s) 0199).
Regarding Claim 6, MARK teaches the method,
Wherein,
responsively causing the cutting mechanism to make a second cut of the continuous reinforcement leaves a tail of the continuous reinforcement extending out of the print head (The examiner considers that the nozzle features as proposed by Mark are intended to treat drips, Paragraph(s) 0162 and 0211; The examiner considers that a drip of melted filament is a tail); and
the method further includes retracting the tail into the print head after the second cut is made (see where the nozzle includes other features to prevent drips such as a vacuum pump, closed pneumatic cylinder to apply suction to prevent drips, Paragraph(s) 0211). 
Regarding Claim 7, MARK teaches the method,
wherein retracting the tail into the print head includes creating a low-pressure inside the print head that draws the tail into the print head (see where the nozzle includes other features to prevent drips such as a vacuum pump, closed pneumatic cylinder to apply suction to prevent drips, Paragraph(s) 0211). 
Regarding Claim 8, MARK teaches the method,
wherein creating the low-pressure inside the print head includes drawing matrix out of the print head (see where vacuum pressure 2132 draws material out of the nozzle, Figure(s) 45 and Paragraph(s) 0270). 
Regarding Claim 9, MARK teaches the method,
wherein retracting the tail into the print head includes forcing the continuous reinforcement to deviate from a straight-line path through the print head (see where vacuum pressure 2132 draws material out of the nozzle out of a straight line path towards the rollers 2110, Figure(s) 45 and Paragraph(s) 0270). 
Regarding Claim 10, MARK teaches the method,
wherein forcing the continuous reinforcement to deviate from the straight-line path includes pushing a middle portion of the continuous reinforcement inside the print head with a plunger away from the straight- line path (see where vacuum pressure 2132 draws material out of the nozzle, Figure(s) 45 and Paragraph(s) 0270. The examiner considers that the vacuum pressure 2132 is in the shape of a plunger because it is outfit in a piston orientation.). 
Regarding Claim 11, MARK
wherein retracting the tail into the print head includes pulling the continuous reinforcement back into the print head with at least one of a drive roller and a spool (see where the feeding mechanism can be used in conjunction with the cutting mechanism to sever the continuous core, Paragraph(s) 0184; and see where the rollers are used to create tension, Paragraph(s) 0174). 
Regarding Claim 21, MARK teaches a method of severing a continuous reinforcement from a print head at conclusion of an event during fabrication of a composite structure,
the method comprising:
moving an outlet of the print head a distance away from the composite structure to provide a clearance between the outlet (see the outlet of the heated extrusion nozzle 10, Figure(s) 1 and 12a) and the composite structure (see where a cleaning material can be fed through the print head and the print head 404 is moved to a print cleaning station at the back corner or another appropriate location, Paragraph(s) 0180; and see where a cutting mechanism 8a is positioned at the outlet of the heated extrusion nozzle, Paragraph(s) 0162);
moving a cutting mechanism through the clearance toward the continuous reinforcement (see where the cutting mechanism 8 can move forward and backward toward the outlet of the heated extrusion nozzle, 10, Figure(s) 1 and 12a); and
causing the cutting mechanism to sever the continuous reinforcement (see where the cutting mechanism 8a cuts the deposited strip by severing the internal continuous core, Paragraph(s) 0162).
Regarding Claim 22, MARK teaches the method,
wherein the cutting mechanism is mounted to the print head and moving the cutting mechanism through the clearance includes moving the cutting mechanism relative to the print (see where the cutting mechanism 8 is mounted on the backing plate 12, Figure(s) 1 and Figure(s) 12a). 
Regarding Claim 23, MARK teaches the method,
further including maintaining the print head stationary during the moving of the cutting mechanism through the clearance (see where cleaning of the nozzle can be performed while printing is stopped, Paragraph(s) 0211; and see where there is a possibility of creating breaks in printing to create a void in the print, Paragraph(s) 0214)
Regarding Claim 24, MARK teaches the method,
further including pulling taut a portion of the continuous reinforcement extending from the print head to the composite structure prior to moving the cutting mechanism through the clearance (see where the offset rollers 2126 are rolling in the opposite direction of the feed mechanism and providing tension, Figure(s) 45 and Paragraph(s) 0270). 
Regarding Claim 25, MARK teaches the method,
wherein moving the outlet away from the composite structure includes moving the outlet along a trajectory that is oriented at an oblique angle relative to an axis of the continuous reinforcement in the composite structure (see where the plug is removed by moving the nozzle in a vertical z direction, Paragraph(s) 0199; and see where material 1502 is being severed at an angle from the material 1504 because it is not directly over the terminus of the edge of material 1504, Figure(s) 33).
Regarding Claim 26, MARK teaches the method,
wherein causing the cutting mechanism to sever the continuous reinforcement includes leaving a tail of the continuous reinforcement extending out of the outlet (The examiner considers that the nozzle features as proposed by Mark are intended to treat drips, Paragraph(s) 0162 and 0211; The examiner considers that a drip of melted filament is a tail).
Regarding Claim 27, MARK teaches the method,
further including moving the outlet back toward the composite structure to anchor the tail of the continuous reinforcement (see where the position of the nozzle and part is determined and extrudate is printed in a loop until completion of the part, Figure(s) 2)
Regarding Claim 28, MARK teaches the method,
further including exposing the tail to UV light to anchor the tail (see where the resin provided by the nozzle can be exposed by UV light, Paragraph(s) 0246). 
Regarding Claim 29, MARK teaches the method,
wherein:
the event is a discharging event and (see Figure(s) 33 where the cutting mechanism and nozzle are discharging material 1502);
prior to moving of the outlet away from the composite structure at the conclusion of the event,
a distance between the outlet and the composite structure is less than a dimension of the cutting mechanism (see where the distance between the outlet of the nozzle 1500 and the composite structure is less than between the cutting mechanism and the printed object because the cutting mechanism is to the right of the printed object, Figure(s) 33). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NIEUWENHOVE (US-20120247651-A1) teaches the print head, outlet, cutting mechanism, waste discard location, roller, spool, and tail (Figure(s) 1).
SACHS (US-20190118258-A1) teaches the print head, outlet, suction/vacuum/negative pressure (Paragraph(s) 0077), waste discard location, roller, spool,  robot, and tail (Figure(s) 1 and Paragraph(s) 0143).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743